



COURT OF APPEAL FOR ONTARIO

CITATION: Lam v. University of Western Ontario, 2019 ONCA 185

DATE: 20190307

DOCKET: C64761

Strathy C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Simon Lam

Plaintiff (Appellant)

and

The University of Western Ontario Board of
    Governors

Defendant (Respondent)

Selwyn A. Pieters and Christopher Stienburg, for the
    appellant

Sarah Jones, for the respondent

Heard: December 17, 2018

On appeal from the judgment of Justice Markus Koehnen of
    the Superior Court of Justice, dated November 22, 2017, with reasons reported
    at 2017 ONSC 6933.

COSTS ENDORSEMENT

[1]

On February 6, 2019 we released reasons for
    decision allowing the appeal from a summary judgment which had dismissed the
    appellants action against the respondent University. We substituted an order
    dismissing the Universitys summary judgment motion, and directed the matter
    proceed to trial.  We awarded costs of the appeal to the appellant, and invited
    submissions on costs of the summary judgment motion itself.

[2]

The motion judge, who had granted summary
    judgment, declined to grant costs to the University although it had been the
    successful party before him. The appeal having been allowed, the appellant asks
    for costs of the motion on a partial indemnity scale in the amount of
    $40,669.71 inclusive of disbursements and HST. The University did not challenge
    the appellants entitlement to costs. It disagrees with the quantum requested,
    and submits costs should be limited to $15,480.45, also inclusive of
    disbursements and HST.

[3]

In our view, having reviewed the costs
    submissions of both parties, a reasonable award of costs of the summary
    judgment motion to the appellant would be the sum of $22,500 inclusive of
    disbursements and HST.

G.R. Strathy
    C.J.O.

P. Lauwers
    J.A.

B. Zarnett
    J.A.


